The opinion of the Court was delivered by
Gibson, C. J.
Separated from its immaterial circumstances, the case is this: The witness is the payee and indorser of Robertson’s note, discounted in payment of his previous note drawn to oblige Shaw; and in an action by Robertson on Stewart’s guaranty, that Shaw would pay the note at maturity, the witness was excluded for a supposed interest in the money,expected to be recovered ; which, it was supposed, would necessarily be applied to satisfy the note and extinguish the witness’s endorsement. It has, indeed, been held, in Phillips v. Thompson, 2 Johns. Ch. Rep. 418, that the holder is entitled to the benefit of collateral securities given by the maker to the endorser. In such a case, however, the holder is an assignee of the indorser, and, in equity, a purchaser of all his securities; a consequence not predicable of the payee, who, being in no respect an assignee, cannot claim the benefit of a guaranty given, as here, to the maker himself. He is a purchaser of nothing but the maker’s responsibility. The anticipation of a beneficial application of what should be recovered was calculated to generate a bias which goes to credibility but not competency. The interest which disqualifies is fixed, independent on adverse control, and productive of an advantage which the law would enforce.
Now, suppose that Robertson, having recovered, should refuse to apply the proceeds in discharge of the note, what means would the witness have to compel him? He could sue him as the maker; but he could not stop the money in court to answer his action. The guaranty of Stewart was made for the benefit, not of the witness, but of Robertson, who might, had he pleased, have given the witness an interest in it by marking the action on it to his use; but till he did so, the action and every thing recoverable by it would belong to Robertson himself. He alone could control it; and, in the mean time, the recourse of the witness to him would be neither the better nor the worse for his recovery. The sole advantage which the witness could expect from it would be an increase of substance on the part of Robertson to answer his action; which, however, has *446never been deemed sufficient to disable a creditor from testifying for his debtor. The witness, therefore, ought not to have been rejected.
Judgment reversed, and a venire de novo awarded.